Citation Nr: 1761126	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  11-32 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel



INTRODUCTION

The Veteran served on active duty for 10 days from December 1974 to January 1975 and then from January 1975 to March 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decisional letter from the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  This issue was previously before the Board in August 2014, when it was remanded to defer adjudication while an inextricably intertwined separate claim was processed at the VA Regional Office (RO) in Nashville, Tennessee.

In July 2015, the Board issued two remands concurrently to address the Veteran's nonservice-connected pension benefits and his claim of service connection for a psychiatric disorder, respectively.  With respect to the claim of service connection for a psychiatric disorder, the Board directed that the agency of original jurisdiction (AOJ) issue a Statement of the Case (SOC) and provide the Veteran with the opportunity to perfect an appeal.  In February 2016, the RO issued the SOC, but the Veteran did not subsequently perfect his appeal by submitting a VA Form 9 or equivalent. 

The Board notes that the remand issued with respect to the pension claim instructed the AOJ to readjudicate the pension claim once directed action had been taken on the service connection claim.  The Board acknowledges that the RO never readjudicated the pension claim.  Nevertheless, the Board finds this error to be harmless since the Veteran still does not have a service-connected disability that his nonservice-connected pension benefits claim requires as a matter of law as further set forth below.  In essence, there was no change in the relevant evidentiary record so as to warrant such readjudication.



FINDINGS OF FACT

1.  The Veteran did not serve on active duty in aggregate during a period of war for 90 days or more.

2.  The Veteran does not have a service-connected disability that caused the Veteran to be discharged or released from service during wartime.


CONCLUSION OF LAW

The criteria for nonservice-connected disability pension benefits have not been met.  38 U.S.C. § 1521 (2012); 38 C.F.R. §§ 3.3 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regulations governing VA's duties to notify and assist claimants are not applicable to the Veteran's claim for nonservice-connected disability pension because it is a question of law as to whether the Veteran's aggregate wartime time in service qualifies as the length of service required to qualify for VA nonservice-connected pension benefits.  Additionally, it is also a question of law as to whether the Veteran has a service-connected disability that led to his discharge or separation from wartime service required to qualify for VA nonservice-connected pension benefits.  See Manning v. Principi, 16 Vet. App. 534 (2002).  The facts are not in dispute, and the case turns on interpreting the law, and no additional notification or assistance would change the outcome of this claim. 

Legal Criteria

VA nonservice-connected disability pension benefits are payable to a veteran under certain circumstances when the veteran has the requisite wartime active duty service duration or service-connected disability.  38 U.S.C. § 1521(a); 38 C.F.R. §§ 3.3.

Specifically, a veteran meets the service requirements if he served in active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C. § 1521(j); 38 C.F.R. § 3.3(a)(3). 

Regarding wartime service, the Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for veterans who served in the Republic of Vietnam during that period.  38 U.S.C. § 101(29)(A); 38 C.F.R. § 3.2(f).  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C. § 101(29)(B); 38 C.F.R. § 3.2(f).

Analysis

Here, the Veteran in this case has not established eligibility for a nonservice-connected disability pension.  Eligibility for VA pension benefits requires a showing that the claimant is a veteran who served on active duty during a period of war in aggregate for more than 90 days or who has a service-connected disability that led to his discharge or separation from wartime service.  38 U.S.C. § 1521(j); 38 C.F.R. § 3.3(a)(3). 

The Veteran was called to active duty from January 6, 1975 to March 6, 1975, for a total of 59 days and with an additional 10 days of prior service from the date of enlistment from December 27, 1974 to January 5, 1975.  Since both periods of occurred during the period of the Vietnam War, the Veteran's active duty time qualifies as wartime service.  See April 2011 military personnel record.  However, since the Veteran's aggregate wartime service was only 69 days, the Veteran does have the 90 days required for pension benefits under 38 U.S.C. § 1521(j)(1), (3), and (4) and under 38 C.F.R. § 3.3(a)(3)(i)(iii), and (iv).

This finding leaves 38 U.S.C. § 1521(j)(2) and 38 C.F.R. § 3.3(a)(3)(ii) as the final prong of analysis of the Veteran's claim.  These provisions require that a service-connected disability cause the Veteran to be discharged or released from wartime service.  Review of the claims files shows that the Veteran does not have any service-connected disability at all.  As noted in the Introduction, an appeal was initiated on a claim of entitlement to service connection for a psychiatric disorder but such claim was not perfected.  As such, the Veteran does not qualify under these provisions either.  

In sum, the Board cannot grant the Veteran's claim because he does not have the requisite aggregate period of active duty wartime service and because he does not have a service-connected disability.


ORDER

Entitlement to nonservice-connected pension benefits is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


